PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ICHIMURA et al.
Patent No.: 10,418,239
Issue Date: Sep 17, 2019
Application No. 15/965,065
Filed: 27 Apr 2018                                                               

:
:	DECISION ON PETITION
:
:
:


For: EPITAXIAL SUBSTRATE FOR SEMICONDUCTOR ELEMENTS, SEMICONDUCTOR ELEMENT, AND MANUFACTURING METHOD FOR EPITAXIAL SUBSTRATES FOR SEMICONDUCTOR ELEMENTS

This is a decision on the petition under 37 CFR 1.55(f), filed August 23, 2021, to accept a delayed submission of certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)1).

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copies of the foreign applications filed on August 23, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on April 27, 2018. 

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions